TO BE PUBLISHED

               ,S~Uyrrntr (~Vurf of 'Ptrnfurh~
                              2008-SC-000523-KB
                                     AND
                              2009-SC-000094-KB



KENTUCKY BAR ASSOCIATION                                                 MOVANT



V.                            IN SUPREME COURT



BRENTLEY P. SMITH                                                RESPONDENT



                            OPINION AND ORDER


      The Respondent, Brentley P. Smith, was admitted to practice law in the

Commonwealth of Kentucky on October 16, 1992 (Bar Membership No. 84463) .

His bar roster address is 6008 Rodes Ct., Louisville, Kentucky, 40222 . This

Court was considering four consolidated disciplinary cases against the

Respondent (2008-SC-000523-KB) when the Board of Governors of the

Kentucky Bar Association filed an additional eight consolidated disciplinary

cases against the Respondent (2009-SC-000094-KB) . This Court sua sponte

consolidated the cases for one opinion and order. We agree with the Board's

recommendation of permanent disbarment of the Respondent .
       In the first case (2008-SC-000523-KB), the Board of Governors met on

June 17, 2008, to hear four default disciplinary cases against Respondent .'

The four cases were consolidated . After the Board made findings of fact and

conclusions of law, the Board recommended a one year suspension. This

Court deemed the recommendation insufficient and issued a "Notice of Review"

pursuant to SCR 3 .370(9), and ordered briefing . The KBA filed a brief but the

Respondent defaulted.

       In the second case (2009-SC-000094-KB), the Board of Governors met on

January 16, 2009, to hear eight default disciplinary cases against the

Respondent. 3 The eight cases were consolidated . After the Board made

findings of fact and conclusions of law, the Board recommended permanent

disbarment. 4 The eight consolidated cases are before this Court pursuant to

SCR 3.370(10) wherein no notice of review has been requested by either party

or the Court. Under said rule, if the Court agrees with such disciplinary

recommendation, it shall enter an order adopting the decision of the Board

relating to all matters . This Court's records indicate the Respondent has filed

no response to the Movant's "Findings of Fact, Conclusions of Law, and

Recommendation of the Board of Governors of the Kentucky Bar Association ."

Therefore, we adopt its findings as our own in the eight consolidated cases . We

also adopt the Board's findings and conclusions in the first four consolidated

1 KBA file nos. 13856, 13879, 13940, and 15484.
2 Entered July 21, 2008 .
3 KBA file nos. 15747, 15992, 16115, 16149, 16232, 16410, 16445, and 16608.
4 Entered February 18, 2009.
cases . To describe, even in summary, the facts of all twelve disciplinary cases

would unnecessarily duplicate the record, especially in light of the default

nature of these matters. Suffice it to say that the unethical behavior

demonstrates a pattern of misconduct in which Smith would accept

representation, accept an advance payment of a fee, fail to perform the legal

duties to bring the cases to a conclusion, fail to communicate with the clients,

fail to be truthful with the clients, fail to return unearned fees, and fail to

return files.

       The Board's written findings in both consolidated cases show a vote by

the Board finding Smith guilty of forty separate violations of the Kentucky

Rules of Professional Conduct (SCR 3 .130) :5 1 .1 (competence) one count; 1 .3

(diligence) five counts; 1 .4 (communication) eleven counts ; 1 .5 (fees) one count;

1 .15 (safekeeping property) three counts; 1 .16(d) (failure to protect clients

interest on termination of representation) four counts; 5.5 (unauthorized

practice of law and assisting unauthorized practice) two counts; 8.1 (b) (failure

to respond to a lawful request from a disciplinary authority) six counts; 8.3(b)

(committing a criminal act) two counts; 8.3(c) (conduct involving dishonesty,

fraud, deceit or misrepresentation) five counts.

       Smith has been previously disciplined . He was privately admonished in

February 2006 for violations of SCR 3 .130-3 .4(c) and SCR 3 .130-8 .1(b) for his

failure to respond to a lawfully issued subpoena duces tecum, authorized by


5 The Board's findings do not list any votes for case nos. 16149 and 16608, but its
  "Recommendation" indicates Smith was found guilty of all the counts in all eight cases (for a
  total of 48 violations) .
the Inquiry commission, demanding that he produce a client file in connection

with the investigation of a bar complaint. Smith was privately admonished

again in April 2006 for violating SCR 3.130-8 .1(b), by failing to respond in any

way to a bar complaint, despite having been personally served by the sheriff

with both the complaint itself and a reminder letter seeking a response . On

January 31, 2008, this Court entered an Order suspending Respondent's

license to practice law for non-compliance with minimum CLE requirements .

The Board recommended a one year suspension in the first four cases (2008-

SC-000523-KB) . This Court issued a "Notice of Review" pursuant to SCR

3 .370(9) . While the case was pending the Board voted on the subsequent eight

cases (2009-SC-000094-KB) and recommended permanent disbarment . Smith

made no request for review under SCR 3 .370(8) . Therefore, under SCR

3 .370(10) we adopt the recommendation of the Board as to the subsequent

eight cases . In light of the fact that permanent disbarment is the maximum

penalty this Court can impose, the findings in 2008-SC-000523-KB are added

to the justification for disbarment in 2009-SC-000094-KB . 6

       ACCORDINGLY, IT IS HEREBY ORDERED THAT:

        1 . Respondent, Brentley P. Smith, is permanently disbarred from the

practice of law in this Commonwealth;




6 For a similar case, consolidating twelve cases with a total of 48 separate violations warranting
   permanent disbarment, see Kentucky Bar Association v. Johns, 236 S.W .3d 610 (Ky. 2007) .
      2 . Respondent, in accordance with SCR 3 .390, shall notify all Courts in

which he has matters pending and all clients for whom he is actively involved

in litigation and similar matters, of his inability to continue representation;

      3 . Respondent shall immediately cancel and cease any advertising

activities in accordance with SCR 3 .390;

      4 . In accordance with SCR 3 .450, Respondent is directed to pay all costs

associated with these disciplinary proceedings in the amount of $1,119 .43 for

case no. 2008-SC-000523-KB, and $2,375.65 for case no . 2009-SC-000094-

KB, for a total sum of $3,495 .08, for which execution may issue from this

Court upon finality of this Order.

      All sitting. All concur.

      ENTERED : May 21, 2009 .




                                                    CHIEF JUSTICE